DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 4-9 in the reply filed on 8/17/2021 is acknowledged.
3.	Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2021.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 2/20/2020, 8/18/2021, and 4/9/2021 have been considered by the examiner. 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a driving mechanism” in claim 4; “a first driving section” and “second driving section” in claim 5; “a bell jar driving section” in claim 9.  According to applicant’s disclosure, “a driving mechanism”, “first” and “second” driving section is interpreted as a vertical moving motor and rotating motors.  Furthermore, “a bell jar driving section” is interpreted as a rotary table, a bell jar rotating motor, a table driving tire, and a rotating bearing.  
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 4 recites “a second cleaning unit including second nozzles of the device, which are arranged along a shape in a height direction of a cylindrical-body lateral inner wall surface of the bell jar”.  It is unclear as to how the second nozzles are arranged along a “shape” (shape of 
11.	Claim 6 recites “the third nozzles being arranged in a ring form along a shape in a circumferential direction of the cylindrical-body lateral inner wall surface of the bell jar”.  It is unclear as to how the third nozzles are arranged along a “shape” (shape of what)?  For examination purposes, it will read and be interpreted as “the third nozzles being arranged in a ring form along a shape of the cylindrical-body lateral inner wall surface in a circumferential direction of the bell jar”.   
12.	Due to their dependency from claims 4 or 6, claims 5 and 7-9 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


16.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al. (PG Pub U.S 2009/0188532) and further in view of Kobayashi et al. (PG Pub U.S 2005/0020866), Kurosawa (WO2012/063432; English Machine Translation provided by applicant) and Bovio et al. (PG Pub U.S 2013/0000672).
17.	Regarding claim 4, Endoh teaches a device (fig 1) for cleaning an inner wall surface of a bell jar (70) for use in production of polycrystalline silicon (abstract), by causing nozzle (53) to discharge a cleaning liquid at the inner wall surface (para 0034), the nozzles including first nozzle (53), the device comprising a first cleaning unit (50) including the first nozzle (53) of the device (para 0034), which are arranged to spray in vertical direction towards upper-part curved wall surface of the bell jar (figs 1 and 5, para 0033-0034 and 0036-0037; nozzle 53 arranged to spray in vertical direction; aligned parallel to vertical axis P, wherein in upward movement of them as both are rotating along axis P nozzle 53 is directed to upper part curved surface), the arc passing an apex of the upper-part curved inner wall surface (fig 1, top of jar 72 makes arc with center being apex); and a driving mechanism (20/30) configured to cause the first cleaning unit to move relative to the bell jar (para 0029-0033 and 0036-0037), in a state where the nozzles of the device is in a first state in which the first nozzles of the first cleaning unit are put close to the upper-part curved inner wall surface (0036-0037; when nozzles are moved up vertically).  

19.	Although present combination of Endoh and Kurosawa teaches nozzle (53) directed toward upper part curved wall surface of bell jar, it fails to specifically teach a plurality of nozzles arranged along at least half an arc of an upper-part curved inner wall surface of the bell jar.  However, Kobayashi teaches a cleaning device for inner surface of a reactor, wherein it is known to include nozzles (4) arranged along at least half an arc of an upper-part curved inner wall surface of the reactor (fig 1) (para 0038-0040) in order to reach the desired top upper part inner surface to be cleaned and distribute the cleaning fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Endoh to include a plurality of nozzles arranged along at least half an arc of an upper-part curved inner wall surface of the bell jar (first cleaning unit) in order to the distribute the cleaning fluid towards the desired top upper part inner surface to be cleaned. 
20.	Although the present combination of Endoh, Kurosawa, and Kobayashi teaches a first cleaning unit with first nozzles and wherein the drive mechanism moves the cleaning unit in a first state (vertically) and a second state (rotationally) (abstract and claim 1 of Endoh), it fails to specifically teach a second cleaning unit including second nozzles which are arranged along a shape of a cylindrical body lateral inner wall surface in a height direction of the bell jar, and the driving mechanism configured to cause the second cleaning unit to move relative to the jar in a state wherein the nozzles are in a second state in which the second nozzles of the second cleaning unit are put close to the cylindrical body lateral inner wall surface.  

22.	Regarding claim 5, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches the driving mechanism includes: a first driving section (shaft 20 for vertical movement) configured to cause the first cleaning unit to move the first state (abstract, claim 1, and para 0031-0036 of Endoh); and a second driving section (mechanism 30 for rotational movement) 
23.	Regarding claim 6, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches and the driving mechanism includes: a first driving section (shaft 20 of Endoh) configured to cause the first cleaning unit to move, in the first state in which the first nozzles of the first cleaning unit are put close to the upper-part curved inner wall surface (0036-0037 of Endoh; when nozzles are moved up vertically), but fails to teach the second cleaning unit further includes third nozzles of the device, the third nozzles being arranged in a ring form along a shape of the cylindrical-body lateral inner wall surface in a circumferential direction of the bell jar; and a third driving section configured to cause the second cleaning unit to move, in a third state in which the second nozzles and the third nozzles of the second cleaning unit are put close to the cylindrical-body lateral inner wall surface. 	
24.	However, Bovio further teaches teach the second cleaning unit further includes third nozzles of the device (nozzles 132 and 134 on multiple shafts 124), the third nozzles being arranged in a ring form along a shape in a circumferential direction of the cylindrical-body lateral inner wall surface of the bell jar (para 0021 and 0027-0028, fig 1, nozzles arranged in circumferential direction since each pair is on each different shaft thus forming a ring); and a third driving section (120/124/126) configured to cause the second cleaning unit to move, in a third state in which the second nozzles and the third nozzles of the second cleaning unit are put close to the cylindrical-body lateral inner wall surface (claim 1, para 0022-0023, and 0031-0032, also by rotation of actuator to rotate the nozzles within the jar) in order to increase distribution of the cleaning liquid within the bell jar.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the second cleaning unit further includes third nozzles of the device, the third nozzles being arranged in a ring form along a shape in a circumferential direction of the cylindrical-body lateral inner wall surface of the bell jar; and a third driving section configured to cause the second cleaning unit to move, in a third state in which the second nozzles and the 
25.	Regarding claim 7, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches wherein the driving mechanism (20/30) is provided outside a cleaning space (fig 1, para 0031 of Endoh).
26.	Regarding claim 8, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches a flow path (23) of the cleaning liquid which extends from a rotating section (22) of the device to each of the nozzles (para 0029 of Endoh), but fails to teach the flow path being flexible.  However, Kurosawa further teaches that it is known for the flow path associated with the cleaning liquid to be flexible (hose reads on flexible) (pages 4-5 and, claim 1) in order to easily accommodate the fluid source.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the flow path to be flexible as further taught by Kurosawa in order to easily accommodate the fluid source.    
27.	Regarding claim 9, the present combination of Endoh, Kurosawa, Kobayashi and Bovio teaches the driving mechanism includes a bell jar driving section (trey 10) configured to cause the bell jar to move, in at least one of the first state in which the first nozzles of the first cleaning unit are put close to the upper-part curved inner wall surface (claim 1, para 0026-0027 and 0036 of Endoh, wherein lowering the open edge of the jar onto the trey in which the shaft/nozzle is inserted reads on bell jar driving section so first cleaning unit is put in first state closer to upper curved inner wall surface of bell jar). 
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714